Messineo & Co, CPAs, LLC 2cMullen Booth Rd Ste. 302 Clearwater, FL 33759-1362 T: (727) 421-6268 F: (727) 674-0511 Consent of Independent Registered Public Accounting Firm We consent to the inclusion in the Prospectus, of which this Registration Statement on Form S-1, amendment 3, is a part, of the report dated July 26, 2013 relative to the financial statements of Aceway Corp. as of June 30, 2013 and for the period April 1, 2013 (date of inception) through June 30, 2013. We also consent to the reference to our firm under the caption "Experts" in such Registration Statement. Messineo & Co, CPAs LLC Clearwater, Florida November
